Case 3:20-cv-10753-MAS-ZNQ Document 87 Filed 10/23/20 Page 1 of 2 PageID: 2624




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY



 DONALD J. TRUMP FOR PRESIDENT,
 INC., et al.,

                        Plaintiffs,                 Civil Action No. 20-10753 (MAS) (ZNQ)

                        v.                                          ORDER

 PHILIP D. MURPHY, et al.,

                        Defendants.


        This matter comes before the Court upon non-parties the Labor and Employment

 Committee of the National Lawyers Guild and the International Committee of the National

 Lawyers Guild’s (“NLG”) (ECF No. 64), Rutgers International Human Rights Clinic’s (“Rutgers”)

 (ECF No. 67), and Hirsh Singh’s (“Singh”) (ECF No. 73) Motions for Leave to File a Brief as

 Amici Curiae (the “Motions”). The Motions are decided without oral argument pursuant to Local

 Rule 78.1(b). Based on the Court’s October 22, 2020 Memorandum Opinion (ECF No. 85) and

 accompanying Order (ECF No. 86) granting Defendant-Intervenor DCCC’s Motion for an Order

 to Show Cause seeking expedited dismissal of the Complaint (ECF No. 71), and for other good

 cause shown,

        IT IS on this 23rd day of October, 2020 ORDERED that:

        1. NLG’s Motion (ECF No. 64) is DENIED as moot;

        2. Rutgers’ Motion (ECF No. 67) is DENIED as moot; and
Case 3:20-cv-10753-MAS-ZNQ Document 87 Filed 10/23/20 Page 2 of 2 PageID: 2625




      3. Singh’s Motion (ECF No. 73) is DENIED as moot.



                                                   s/ Zahid N. Quraishi
                                                   __________________________
                                                   ZAHID N. QURAISHI
                                                   UNITED STATES MAGISTRATE JUDGE
